EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tod Kupstas (#54917) on April 9, 2021.
The application has been amended as follows:

IN THE CLAIMS
12. (Currently Amended) A sensor system comprising:
a first antenna wherein a first signal generated by a first signal source is transmitted by the first antenna[[, ]];
an infusion source adapted to transmit the first signal into a subject at a location separate from the first antenna;
a plurality of second antennas, wherein each of the plurality of second antennas is adapted to receive the first signal transmitted from the first antenna;
a signal processor adapted to take a measurement of the first signal received on each of the plurality of second antennas in order to determine a touch event; and
the first antenna located proximate to the plurality of the second antennas and between at least two of the plurality of second antennas, wherein signals transmitted from the first antenna mitigate interference of touch events when the 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The cited prior art does not teach or render obvious that a signal is infused into a subject by an element that is distinct from the first and second antennas. This concept is now represented in the claims as newly amended.
An updated search was conducted, and no prior art was identified that would anticipate or render obvious the current claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148.  The examiner can normally be reached on M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Gene W Lee/Primary Examiner, Art Unit 2692